             Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 1 of 15



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 ANTHONY GREEN                               )
 10600 TERRACO TERRACE                       )
 CHELTENHAM, MD 20623                        )
                                             )
                                  Plaintiff, )
                                             ) Civil Action No.
                     v.                      )
                                             )
 THE ARCHITECT OF THE CAPITOL                )
 c/o General Counsel                         )
 Ford House Office Building H2-265A          )
 Second and D Streets SW                     )
 Washington, DC 20515                        )
                                Defendant. )


                                         COMPLAINT

       Plaintiff, Anthony Green is a Maintenance Mechanic at the Architect of the Capitol’s

Capitol Power Plant Jurisdiction. Since the time that he was hired, in 2015, Mr. Green was treated

differently because he was African American. Mr. Green has been subjected to different working

conditions than those of his white colleagues. He has been required to do “dirty jobs” and has been

referred to as “lazy” and a “nigger.” Plaintiff also found a noose hanging from equipment that he

was assigned to inspect. After he complained about the hostile conduct, the Architect failed to

take prompt action to stop the harassment and it began retaliating against. Among other things, a

new Assistant Supervisor has engaged in intimidating conduct and unjustified discipline and

threatened future threatened disciplinary action.

                                        JURISDICTION

       1. Plaintiff invokes the jurisdiction of this Court pursuant to the Congressional

Accountability Act of 1995 (2 U.S.C. §1408 (a)), as well as 28 U.S.C. § 1331 (Federal

Question).
              Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 2 of 15



       2. This is an action authorized and instituted pursuant to the Congressional

Accountability Act, as amended by the Reform Act of 2019 (2 U.S.C. § 1301 et seq.).

       3. The unlawful employment practices alleged in this Complaint were committed in the

District of Columbia.

       4. Plaintiff is a current employee of the Architect of the Capitol.

       5. Defendant Architect of the Capitol (hereinafter “Architect” or “AOC”) is an

“Employing Office” covered by the Congressional Accountability Act (2 U.S.C. § 1301(9)(D)).

       6. AOC is headquartered in the District of Columbia.

       7. The Congressional Accountability Act, 2 U.S.C. § 1311(a)(1), mandates that “all

personnel actions affecting covered employees shall be made free from any discrimination based

on … race”.

       8. The Congressional Accountability Act, at 2 U.S.C. § 1317, makes it unlawful for the

Architect to retaliate against employees who have either opposed discrimination that violates the

Congressional Accountability Act or who have filed claims of discrimination with the Office of

Compliance (now known as the Office of Congressional Workplace Rights).

       9. Plaintiff has satisfied all administrative and judicial prerequisites to the institution of

this action. The Plaintiff filed a timely Complaint with the Office of Congressional Workplace

Rights (OCWR) on November 26, 2019, prior to filing this Civil Action. Plaintiff’s OCWR

Complaint raised the discriminatory and retaliatory hostile work environment claims raised

herein. This suit is filed within the 70 day deadline measured from the date that Plaintiff filed

her Complaint with the OCWR as required by 2 U.S.C. § 1401(b)(3).

                                              FACTS

       10. Plaintiff is currently employed as an WG-12 Maintenance Mechanic at the Architect




                                                  2
             Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 3 of 15



of the Capitol, in the Capitol Power Plant Jurisdiction.

       11. Plaintiff began his employment at the Architect in January 2015.

       12. Initially, Plaintiff’s first line supervisor was Assistant Supervisor Victor Shaw, and

the Supervisor position was vacant. Mr. Shaw later became the Supervisor in mid 2015.

       13. Both as Assistant Supervisor and then Supervisor Mr. Shaw reported directly to the

Maintenance Mechanic General Supervisor, who at all relevant times has been James Burch.

       14. Between January 2015 and mid-2016, Randy Charity was the Mechanic Work

Leader. Mr. Charity was promoted to Assistant Supervisor in mid-2016. When Mr. Charity was

promoted from Leader to Assistant Supervisor, Quinton Coleman was promoted to the Leader

position.

       15. Mr. Green was not trained how to log his completed work orders into the

computerized system until October 2015. During that period of time, Mr. Shaw regularly failed

to credit Mr. Green for the tasks on which he worked or contributed.

       16. Because his project completion was not tracked on the computer and in regular

reports, Plaintiff’s evaluations suffered and his white counterparts have received more monetary

awards (such as spot awards), more performance awards (monetary awards or step increases

given for Outstanding performance) and higher performance appraisals than he has.

       17. At work, Victor Shaw was close friends with three of the other Mechanics, Mechanic

Leader Quinton Coleman, and Mechanics Dana Spencer and David Barletta. Shaw, Spencer and

Barletta are all white. Although Coleman is African American, he always aligned himself with

employees who discriminated against other African Americans.

       18. Shaw, Coleman, Spencer and Barletta, as a cohort, openly spoke poorly, and in

racially charged terms, about Mr. Green and another African American mechanic. The four




                                                 3
             Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 4 of 15



referred to Plaintiff as a “nigger” when speaking to other AOC employees.

       19. Shaw, Coleman, Spencer and Barletta falsely claimed that Mr. Green and another

African American mechanic worked more slowly than the other mechanics in the shop, that their

work was of an inferior quality than the other mechanics, and that the African American

employees were “lazy.”

       20. Mr. Shaw openly told other AOC employees that Mr. Green should never have been

hired as a Maintenance Mechanic, despite the fact that Mr. Green is well qualified, has a

mechanical engineering degree and has numerous HVAC mechanic certifications. On

information and belief, Mr. Shaw was telling others that Mr. Green only got the job because Mr.

Green is African American and because an African American supervisor (Andy Howard) had

intervened on Plaintiff’s behalf to get the job.

       21. Mr. Shaw also openly told other mechanics that Mr. Green would not survive the

probationary period, despite Mr. Green’s obvious skills and good work performance. On

information and belief, Mr. Shaw was attempting to lay the groundwork to terminate Mr. Green

during his probationary period because of his race.

       22. In July 2015, after Mr. Green received a puncture wound at work, for which he

sought treatment. Out of discriminatory animus toward Mr. Green, Mr. Shaw told other AOC

employees that Mr. Green was going to take advantage of the situation and would likely claim 45

days of injury leave.

       23. Shaw, Coleman, Spencer and Barletta also caused problems for Mr. Green and the

other African American mechanic by falsely accusing them of wrongdoing at work. For

instance, on at least two instances in January 2016 Barletta and Spencer complained to higher

managers, including Deputy Plant Direct James O’Keefe that Green and the other mechanic had




                                                   4
            Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 5 of 15



put soap in the coffee maker.

       24. Dana Spencer would regularly bump or knock into the other African American

mechanic, and he loudly slams objects as varied as rolls of duct tapes, doors and computers, near

Plaintiff and the other African American mechanic in an effort to intimidate them.

       25. On January 14, 2016, Mr. Green met with Cesar Korzeniewicz, an employee of the

Architect’s Equal Employment Opportunity office (now known as the Diversity, Inclusion and

Dispute Resolution office) to complain about the discriminatory treatment by Shaw, Coleman,

Spencer and Barletta.

       26. Although the Architect allowed employees such as Mr. Green to believe that Mr.

Korzeniewicz was an EEO employee, in truth he was both an EEO investigator and an attorney

in the Office of General Counsel, the office that defends the Architect in discrimination claims

brought before the Office of Congressional Workplace Rights. As such, Mr. Korzeniewicz

learned about all claims of discrimination brought to the Architect’s EEO Office and reported

them directly to the General Counsel, which allowed the General Counsel to begin preparing

managers to defend against claims early on.

       27. On or about January 15, 2016, Mr. Shaw told the other mechanics that he was going

to get rid of Mr. Green.

       28. Mr. Green complained about the discriminatory harassment to which he was being

subjected to Mr. Korzeniewicz again in February 2016.

       29. The Architect did not engage in any investigation and took no corrective action based

on Mr. Green’s complaint.

       30. Rather than investigate the discriminatory environment, the Architect sent the shop to

some sort of team-building meeting, at which each member of the shop was asked to express




                                                5
             Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 6 of 15



their feelings. At that meeting, David Barletta exclaimed that Mr. Green was a “bad influence”

on the other African American mechanic because Mr. Green is outspoken and speaks up when

his colleagues and supervisors to mistreat him.

       31. Mr. Green and the other African American mechanic were regularly required to

perform jobs by themselves, whereas the white Maintenance Mechanics were always assigned to

work in pairs.

       32. Mr. Shaw assigned dirty and dangerous jobs to the African American Maintenance

Mechanics.

       33. In February 2017, Mr. Shaw assigned Mr. Green to remove a urinal Mr. these

included cleaning a toilet that was clogged with human waste, clearly a job for another trade.

When the toilet could not be cleaned and had to be replaced, Mr. Shaw assigned Mr. Green to do

so, by himself. Mr. Green refused to do so because the urinal was very heavy and could not

safely be lifted by one person, and it had again become full of human waste.

       34. In April 2017, Mr. Shaw assigned Mr. Green to remove a heave steel shelf in a rat-

infested shed that was on the power plant grounds. Shaw originally assigned the task for Mr.

Green to complete by himself, even though the shelf in question weighed hundreds of pounds.

       35. In March 2017 Mr. Green and other employees at the AOC participated in a week-

long event at the Phelps Vocational High School, wherein the AOC personnel would make

presentations about the trades and employment at the AOC. This was part of an annual event

that the Architect participated in.

       36. Quinton Coleman (then the Mechanic Work Leader) and David Barletta, began a

rumor that Mr. Green had falsified his participation in the event at Phelps Vocational High

School. Instead, Mr. Coleman claimed that Mr. Green simply took the week off. There was no




                                                  6
             Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 7 of 15



evidence for this claim, which was blatantly false. Indeed, Mr. Green had attended every day of

the event, and had signed in on the daily register. This event was of particular importance to Mr.

Green because he was an alumnus of Phelps.

       37. Mr. Green spoke to Mr. Coleman and asked him about the false claims that Mr.

Coleman had made. Mr. Coleman then reported Mr. Green to Vic Shaw and Randy Charity,

claiming that Mr. Green had been confrontational.

       38. The following day, Mr. Green was called into a disciplinary counseling meeting with

Employee Relations Specialist Brandi Mehok, Victor Shaw, Randy Charity, and James Burch.

Mr. Green explained that he was being subjected to discriminatory harassment and that he had

not been confrontational, and that instead he had only attempted to convince Mr. Coleman to

cease his discriminatory comments and conduct.

       39. No action was taken against either Mr. Coleman or Mr. Barletta.

       40. On one occasion, in April 2017, Mr. Barletta intentionally closed a freight elevator

door (which closes from top to bottom and has no safety device to avoid closure) on Mr. Green's

head, causing him a head injury which resulted in a week off of work.

       41. Even though Randy Charity was present at the time and saw the incident, no action

was taken against Mr. Barletta and the event was not even logged as a workplace injury.

       42. In April 2017, Victor Shaw attempted to drive a wedge between the African

American mechanics by telling the other African American mechanic that Mr. Green was a bad

influence on him, only because Mr. Green was vocal in his defense against discriminatory

treatment.

       43. Shaw and Coleman engaged in this type of severe and/or pervasive conduct on at

least a weekly basis over a period of several years between 2015 and July 2018. Spencer and




                                                7
            Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 8 of 15



Barletta’s harassing conduct continues to the present.

       44. After Mr. Shaw left the Architect in 2018, Randy Charity, who had been the Assistant

Supervisor, was promoted to the Supervisor position, leaving the Assistant Supervisor position

vacant for approximately 12 months. Mr. Charity is African American, but he has not taken

steps to protect other individuals from discrimination.

       45. After Mr. Coleman left the Architect (also in 2018), when the Leader position was

being filled, James O’Keefe (the Deputy Director of the Capitol Power Plant) told Mr. Green that

he was not selected, or even interviewed, for the position because he was not qualified. On

information and belief, this was incorrect, and Mr. Green was simply not selected to be

interviewed because of his race.

       46. Dana Spencer was promoted to the Leader position.

       47. As a Work Leader, Mr. Spencer is responsible for assigning specific tasks to the

maintenance mechanics, monitoring their work performance and project completion and advising

the supervisor on how employees should be evaluated.

       48. In the absence of an Assistant Supervisor Mr. Spencer was the Acting Supervisor in

Randy Charity’s absence and on Mondays when Mr. Charity is off of work for his Alternative

Work Schedule day.

       49. On May 10, 2019, when Mr. Green was assigned to inspect the ladders in the Power

Plant, an assignment that Mr. Spencer would have been aware of, Mr. Green found a noose

hanging from one of the ladders.

       50. Mr. Green showed the noose to Supervisor Randy Charity, who photographed the

noose on his work telephone and then someone removed it.

       51. On information and belief, Mr. Charity and Mr. Burch both knew that Mr. Spencer




                                                 8
             Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 9 of 15



had hung the noose because Mr. Spencer was the only one who knew that Mr. Green would be

assigned to ladder inspection and Mr. Spencer hung the noose on the ladder where Mr. Green

was sure to find it.

        52. The Architect did not undertake any investigation to determine who had hung the

noose, nor was any discrimination training given to the shop.

        53. Also, on or about May 21, 2019, another mechanic told Mr. Green and the other

African American mechanic that Mr. Spencer was threatening to “beat” the other African

American maintenance mechanic’s “ass.” The other mechanic reported the threat to Mr. Charity,

Aaron Redmond and James Burch, but no substantive action was taken against Mr. Spencer and

no thorough investigation occurred.

        54. On or around June 5, 2019 another maintenance mechanic told Mr. Green that, for

years, Mr. Spencer had regularly referred to Mr. Green as well as the other African American

maintenance mechanic and Randy Charity as “niggers.”

        55. On June 6, 2019 Mr. Green reported Mr. Spencer’s racist statements and threat of

violence against the other African American mechanic to Randy Charity and James Burch.

        56. Despite the May 21 and June 6, 2019 complaints, Mr. Spencer was not placed on

administrative leave and no investigation was commenced immediately.

        57. Following plaintiff’s complaint and the complaint of the other African American

mechanic, Mr. Spencer assigned the other mechanic to work by himself on the roof of the power

plant for three straight days on one of the hottest stretches of the summer.

        58. On July 8, 2019, Mr. Green was speaking to his wife on the telephone about

arranging for their son to get new eyeglasses. Mr. Spencer approached Mr. Green and began

speaking. When Mr. Green made a sign for patience, Mr. Spencer erupted saying that Mr. Green




                                                 9
            Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 10 of 15



“need[ed] to get off the phone and give me some fucking respect.”

       59. Mr. Spencer issued Mr. Green a disciplinary counseling memorandum as a result of

the encounter on July 8, 2019.

       60. Mr. Spencer reported Mr. Green to Mr. Charity and Mr. Redmond in an attempt by

Mr. Spencer to discipline Mr. Green. Mr. Spencer also falsely accused Mr. Green of slamming

into him while the two men were walking past each other in the hallway. Both of these acts were

designed to intimidate the African American maintenance mechanics from continuing to engage

in protected activity and complain about discrimination.

       61. Plaintiff and the other maintenance mechanics were finally interviewed by the AOC’s

Office of Diversity, Inclusion and Dispute Resolution on July 12, 2019, but it is unclear whether

this investigation was tailored to Plaintiff’s complaint about Mr. Spencer or whether it was a

workplace environment survey.

       62. Mr. Spencer remained on active duty as the Mechanic Leader until the end of August

2019, when he was placed on administrative leave. On information and belief Mr. Spencer

remains on paid administrative leave until the present.

       63. There is no indication that Mr. Spencer was placed on administrative leave because of

his discriminatory conduct toward Mr. Green or the other African American employees in the

Mechanic Division.

       64. In approximately September or October 2019, the Defendant selected another

Maintenance Mechanic Assistant Supervisor, Jason Fuentes.

       65. Mr. Fuentes is very friendly with David Barletta, one of the mechanics who has

engaged in discriminatory conduct toward Plaintiff.

       66. Shortly after beginning in his role as Assistant Supervisor Mr. Fuentes began taking




                                                10
            Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 11 of 15



an overtly hostile attitude toward Plaintiff and treating Plaintiff like a “problem employee.”

       67. For example, on October 28, 2019, Plaintiff left the power plant for appointments at

the Rayburn and Ford House Office Buildings. For no reason, Mr. Fuentes decided to monitor

Mr. Green’s departure and return (as if Mr. Green had a history of abusing time and attendance),

and he demanded that Mr. Green telephone him immediately upon returning to the power plant

after the medical surveillance exam.

       68. Upon Mr. Green’s return to the power plant, Mr. Fuentes was waiting for him in the

parking lot. As Mr. Green pulled into a parking space, Mr. Fuentes was angrily gesticulating and

demanding to know why Mr. Green had not called him, since Fuentes had instructed him to call

when he returned. Mr. Green responded that Mr. Fuentes had not given him that opportunity to

call, in light of the fact that Mr. Green had only just then returned.

       69. On October 31, 2019, Mr. Fuentes repositioned Mr. Green’s computer desk (as well

as that of two other mechanics) so that the mechanic’s back would be facing the door and so that

their computer screens were visible from the window in the door to the room. All three

mechanics moved their desks back to the original position, so that they were facing the door

when they sat and so that the computer screens were not visible to the world.

       70. On November 1, 2019, Mr. Fuentes had no problem with the other two mechanics

returning their desks as they were, but when it came to Mr. Green, Fuentes made a point of

loudly stating that he was the supervisor now and that if he had moved the desks it was for a

reason and that Green was not to move anything from the way that Fuentes had adjusted things.

       71. Mr. Green raised his concerns about Mr. Fuentes’ treatment of him to James Burch on

both October 28, 2019 and November 1, 2019.

       72. On November 7, 2019, Mr. Fuentes chastised Mr. Green for having complained to




                                                  11
            Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 12 of 15



Mr. Burch. Mr. Green responded that Mr. Fuentes was singling him out among the other

mechanics and that management had taken action against other supervisors for similar

discriminatory conduct.

       73. Shortly thereafter, Mr. Fuentes reported Mr. Green to James Burch and Randy

Charity, allegedly for threatening Mr. Fuentes’ job.

       74. In a subsequent conversation with Mr. Burch and Mr. Charity, Mr. Green stated that

he felt as though Mr. Fuentes was about to take action against him for no reason. Mr. Burch

responded: “I don’t know what Mr. Fuentes is doing,” and cautioned Mr. Green that sometimes

supervisors can take action against an employee because of a misunderstanding over something

the employee has said, and cautioned Mr. Green to be careful when he speaks to supervisors.

       75. On November 13, 2019, Mr. Charity ordered Mr. Green to perform a dangerous job

by himself, in a remote part of the plant where other employees rarely go, and without

appropriate safety precautions. The assignment was to repack the seals on an access panel that

was situated approximate high above the ground, using a 6-foot ladder and squeezing in the two-

foot space between an asbestos covered pipe and the access panel itself. All this of course was to

be done alone and without a proper asbestos-protection suit.

         COUNT I: HOSTILE WORK ENVIRONMENT BASED ON RACE AND
                             RETALIATION

       76. Plaintiff repeats and reavers each of the foregoing paragraphs as if they were

specifically restated here.

       77. Plaintiff repeatedly engaged in protected activity under the Congressional

Accountability Act (as amended), including January and February 2016 when he met with Mr.

Korzeniewicz to complain about Shaw, Coleman, Spencer and Barletta, March 2017 when he

met with Burch, Mehok, Charity and Shaw and complained about Coleman’s discriminatory



                                                12
              Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 13 of 15



conduct, May 2019 when Mr. Green complained to Mr. Charity and Mr. Burch about the noose,

June 6, 2019 when he complained about Mr. Spencer’s racial slurs and threats of violence to Mr.

Charity and Mr. Burch, July 12, 2019 when he participated in the DIDR investigation into the

discriminatory work environment and November 2019 when he complained to Mr. Charity and

Mr. Burch about Mr. Fuente’s harassing conduct and targeting him because of discrimination.

       78. All of the foregoing hostile conduct recounted in paragraphs 15-75 formed a

continuous and unitary hostile work environment that was based on either Plaintiff’s race

(African American) or his protected activity (including his complaints to the EEO office in 2016,

his repeated complaints to James Burch and other managers over the years, and his participation

in the DIDR investigation in July 2019.

       79. The Architect is strictly liable for the discriminatory and retaliatory hostile work

environment imposed by Mr. Green’s supervisors, including Mr. Shaw, Mr. Spencer, Mr.

Coleman and Mr. Fuentes.

       80. The Architect knew about the discriminatory and retaliatory hostile work

environment created (or strengthened) by employees such as David Barletta and any other

employees who are considered non-supervisory.

       81. The Architect failed to take prompt action to address the discrimination and

harassment against Mr. Green when it learned about the conduct through Mr. Green’s own

complaints.

       82. As a result of the Architect’s failure to act, the Architect endorsed the hostile conduct

and encouraged it to continue under different supervisors and employees, as explained above.

       83. The hostile conduct described herein at the hands of Plaintiff’s supervisors and AOC

management followed (at least in part) Plaintiff’s protected activity, and it was “materially




                                                13
            Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 14 of 15



adverse” in that it was sufficient to dissuade a reasonable employee from engaging in protected

activity.

        84. The hostile work environment alleged herein was additionally severe and/or pervasive

enough to alter the terms and conditions of Plaintiff’s employment, and it was targeted at

Plaintiff because of his race (African American) and/or his protected activity.

        85. As a result of the AOCs unlawful conduct, Plaintiff has suffered emotional pain and

suffering, stress, fear, embarrassment, humiliation, inconvenience, feelings of depression and

anxiety and fear of losing his job.

        86. As examples of the emotional toll the hostile conduct has taken on him, Mr. Green

frequently takes the day off when Randy Charity is absent or on his AWS day, and Mr. Green

typically eats his lunch alone in his car rather than in the break room with the white mechanics

and supervisors who have tormented and harassed him.

        WHEREFORE, Plaintiff prays that this Court: (i) declare that the employment practices

complained of in this Complaint are unlawful in that they violate the Congressional

Accountability Act; (ii) permanently enjoin the Defendant and its agents, officers and employees

from engaging in all practices found by this Court to be in violation of the Congressional

Accountability Act; (iii) order the Defendant to make the Plaintiff whole by paying him any

monetary damages proved at trial in addition to compensatory damages in an amount to be

determined at trial; (iv) retain jurisdiction over this action to ensure full compliance with the

Court's orders and require the Defendant to file such reports as the Court deems necessary to

evaluate such compliance; (v) order the Defendant to pay Plaintiff’s costs and expenses and

reasonable attorneys' fees in connection with this action; and (vi) grant such other and further

relief to the Plaintiff as the Court deems just and proper.




                                                 14
Case 1:19-cv-03559 Document 1 Filed 11/26/19 Page 15 of 15



         PLAINTIFF DEMANDS A TRIAL BY JURY



                    Respectfully Submitted,
                    ALDERMAN, DEVORSETZ & HORA, PLLC




                    Leslie D. Alderman III (D.C. # 477750)
                    1025 Connecticut Ave., NW
                    Suite 615
                    Washington, DC 20036
                    Tel: 202-969-8220
                    Fax: 202-969-8224
                    lalderman@adhlawfirm.com
                    Attorney for the Plaintiff




                             15
